Citation Nr: 0638855	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  00-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include secondary to tuberculosis exposure and/or herbicide 
exposure.

2.  Entitlement to an initial compensable rating (from 
March 25, 1999) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran retired in July 1987, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In December 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  

While the Board's December 2003 remand also listed as issues 
on appeal claims of entitlement to service connection for 
hypertension and residuals of a left thumb injury, because 
the RO granted service connection for these claims in an 
August 2006 rating decision these issues are no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the higher 
evaluation claim was placed in appellate status by a notice 
of disagreement expressing dissatisfaction with the original 
rating, the Board has characterized this issue as set forth 
on the preceding page.


FINDINGS OF FACT

1.  The clear and unmistakable evidence shows that the 
veteran does not have a current lung disorder.

2.  Audiometric test results obtained during VA examinations 
correspond, at the worst, to a numeric designation of no 
greater than Level I for the right and left ear with speech 
discrimination of 92 percent for each ear.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder, to include 
secondary to tuberculosis exposure and/or herbicide exposure, 
is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1132, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.85, Table VI, Table VII, (Diagnostic Code 6100) 
(1998); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 38 
C.F.R. § 3.159(b). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002, February 
2004, August 2004, and/or April 2006 informed the appellant 
as to what evidence he was to provide and what evidence VA 
would attempt to obtain on his behalf in order to establish 
entitlement to service connection for a lung disorder as well 
as a higher evaluation for his bilateral hearing loss.  He 
was also informed to submit any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the December 
1999 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

In this regard, while the veteran was not provided notice of 
the type of evidence necessary to establish a disability 
rating and/or effective dates for the claims on appeal, the 
Board finds this failure harmless because the preponderance 
of the evidence is against the appellant's claims and any 
questions as to the appropriate disability rating or 
effective date to assign are moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); ATD Corp.; supra.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the claims file the veteran's 
service medical records, service personnel records, and 
copies of the only post-service medical records he identified 
- his records from Robert A. Seaborn, M.D..  The record also 
shows the appellant was afforded VA examinations in July 
1999, March 2004, and June 2006 to obtain medical opinions as 
to the diagnosis and origins of the alleged lung disorder 
and/or as to the current severity of his service connected 
bilateral hearing loss.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp.; supra.

The Service Connection Claim

The veteran contends that he has a current lung disorder, 
including a residual of tuberculosis, which either pre-
existed his military service and was aggravated therein or 
was directly caused by his military service, including his 
exposure to Agent Orange while in the Republic of Vietnam.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including active 
tuberculosis, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  
For these Vietnam War veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The law also provides that service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, in that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, at a November 1966 service 
examination, while the veteran reported he had an X-ray the 
preceding September to determine if he had tuberculosis, on 
examination  his lungs were clinically normal and his chest 
X-ray was negative.  Thereafter, tuberculosis testing 
conducted in March 1967, October 1967, November 1968, May 
1969, April 1974, April 1975, and February 1976 were 
negative.  Likewise, a February 1986 PPD test was negative.  
Periodic examinations dated in February 1971, May 1975, April 
1979, and February 1983 were likewise negative for complaints 
or diagnoses related to tuberculosis except for the May 1975 
and February 1983 examinations noting a history of having 
lived with someone with tuberculosis and/or a history of 
coughing-up blood.  At the February 1987 retirement 
examination, while the veteran reported he had a history of 
tuberculosis exposure and being followed for tuberculosis, he 
also reported that he never had medical treatment for 
tuberculosis and he had never actually been diagnosed with 
tuberculosis.  Moreover, examination in February 1987 once 
again showed his lungs to be normal and chest X-ray showed no 
significant abnormalities.

At the May 1999 VA pulmonary tuberculosis and mycobacterial 
examination, the veteran reported having a history of in-
service tuberculosis exposure and positive Tine and PPD 
tests.  The veteran also reported that tuberculosis was never 
identified culturally.  The diagnosis, following an 
examination of the veteran which included comparison of in-
service testing with recent chest X-ray, was minimal 
fibrosis.  In the addendum generated after the veteran's 
pulmonary function tests, it was opined that the veteran's 
problems were consistent with restrictive disease.

In March 2004, the veteran was afforded another VA pulmonary 
tuberculosis and mycobacterial examination for the express 
purpose of ascertaining whether he had a current lung 
disability which pre-existed military service and was 
aggravated therein or whether he had a current lung 
disability directly do to military service including his 
exposure to Agent Orange while in the Republic of Vietnam.  
In that examination report and subsequent addendum, the 
examiner opined after a review of the record on appeal and an 
examination of the veteran that, while pulmonary function 
tests were consistent with mild restrictive lung disease, 
examination of the lungs was normal and the claimant did not 
have active lung disease.  

The Board assigns more credence to the March 2004 VA 
examiner's opinion that the veteran does not have active lung 
disease than that provided in May 1999, because the May 1999 
was based, in part, on an inaccurate medical history provided 
by the claimant - namely that in-service Tine and PPD tests 
were positive for tuberculosis.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).  On the other hand, the March 
2004 opinion was provided after a review of the record on 
appeal including the May 1999 VA examination and after 
weighing all the evidence concluded with specific reference 
to the relevant evidence that the appellant did not have a 
current disability.  Evans.

The Court has held that in order to establish service 
connection there must be evidence of a present disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Likewise, VA statutes specifically provide that service 
connection may be granted for a "disability" resulting from 
personal injury suffered or disease contracted in line of 
duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131.  In this case, the March 2004 VA examiner specifically 
opined that the veteran had no active lung disease.  
Therefore, since a condition precedent for direct and 
presumptive service connection claims as well as for 
aggravation claims is the presence of a current disability, 
service connection may not be granted under any of these 
theories of entitlement because nothing in the medical 
evidence reflects that the veteran has a current disability.  
38 U.S.C.A. §§ 1110, 1116, 1131, 1132, 1153; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The Rating Claim

The appellant contends that his service-connected bilateral 
hearing loss is manifested by increased adverse 
symptomatology that entitles him to a compensable rating.  

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2006).  In addition, in cases where 
the original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The December 1999 rating decision rated the bilateral hearing 
loss as noncompensably disabling under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Initially, the Board notes that since the veteran filed his 
claim in March 1999 the criteria for rating hearing 
impairment and other diseases of the ear were revised.  (The 
new criteria have been in effect since June 10, 1999.)  64 
Fed. Reg. 25,202-25,210 (May 11, 1999).  Given the change in 
law, while VA may consider the old criteria for rating 
bilateral hearing loss for the entire period during which the 
appeal has been pending, it may only consider the new 
criteria when rating bilateral hearing loss for the period 
from June 10, 1999.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

In the present case, the RO has not yet considered the 
veteran's claim in light of the old criteria.  Consequently, 
the Board must consider whether he would be prejudiced if the 
Board were to proceed with consideration of his claim, 
without having the RO consider the old regulations in the 
first instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of all applicable 
regulations both old and new.  However, in this case, the 
Board finds that the new regulations have not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  Therefore, the veteran will not be 
prejudiced by the Board proceeding to the merits of the claim 
without first providing notice of the old criteria.  Indeed, 
a remand of this issue would only result in needless delay 
and impose further burdens on VA resources, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See, e.g., Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Initially, the Board notes that in hearing loss claims the 
rating to be assigned for that disability is determined by a 
mechanical application of the Rating Schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  See Acevedo-Escobar v. West, 
12 Vet. App. 9, 10 (1999); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Evaluations of hearing 
impairment range from zero to 100 percent based on organic 
impairment of hearing acuity.  Auditory acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of puretone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hz).  To evaluate the degree of disability, the 
Rating Schedule establishes 11 auditory acuity levels ranging 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85 et seq.

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (2006).  If impaired hearing is 
service connected in only one ear, then the non-service-
connected ear will be assigned a numeric designation of I.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of 38 C.F.R. § 4.85 is to be used to 
assign a rating based on puretone averages.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2006).  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernible change in them.  Furthermore, the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  
Consequently, the Board notes that neither set of rating 
criteria is more favorable to the veteran's claim.

One exception to the above conclusion is found in the 
language added by 38 C.F.R. § 4.86 (2006).  Specifically, 
under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  However, since the veteran was provided notice of 
the new regulations governing hearing loss ratings, this is 
not a bare to an adjudication of his claim.  Bernard, supra.

In the veteran's case, audiometric testing conducted at a 
July 1999 VA examination showed puretone thresholds of 15, 
10, 15, and 60 decibels in the right ear and puretone 
thresholds of 15, 10, 40, and 60 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability was 96 percent in the right and left ear.  
Thereafter, audiometric testing conducted at a March 2004 VA 
examination showed puretone thresholds of 15, 15, 30, and 70 
decibels in the right ear and puretone thresholds of 10, 10, 
60, and 75 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hz, respectively.  Speech recognition ability was 94 
percent in the right ear and 92 percent in the left ear.  
Subsequently, audiometric testing conducted at a June 2006 VA 
examination showed puretone thresholds of 15, 10, 25, and 70 
decibels in the right ear and puretone thresholds of 20, 10, 
55, and 75 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hz, respectively.  Speech recognition ability was 92 
percent in the right and left ear.  

Applying the above test results to 38 C.F.R. § 4.85, Table VI 
(1998), reveals, at its worst, a numeric designation of I for 
the right ear and a numeric designation of I for the left 
ear.  The same results are obtained by applying the results 
to 38 C.F.R. § 4.85, Table VI, Table VII (2006).  
Additionally, as is apparent from the results set out above, 
the veteran did not have thresholds of 55 or greater in each 
of the specified frequencies, and did not have thresholds of 
70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. 
§ 4.86 (2006) is not for application.  Moreover, no examiner 
has indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2006).

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran, at his worst, has level I hearing in 
the left ear and level I hearing in the right ear.  The point 
where these hearing levels intersect on Table VII results in 
a noncompensable rating.  Under these circumstances, the 
veteran is not entitled to a compensable evaluation for 
bilateral hearing loss under either the old or new criteria 
and the claim must be denied.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's written statements to the RO or 
his statements to the VA and private physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a disease or 
the current severity of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
and his representative's statements regarding his claimed 
lung disease and service connected bilateral hearing loss are 
not probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  









ORDER

Service connection for a lung disorder, to include secondary 
to tuberculosis exposure and herbicide exposure, is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


